DETAILED ACTION
The present application is a Continuation (CON) application of U.S. Application No. 15/522,495, which is a 371 national stage entry of PCT/US2015/057607.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed August 25, 2021, have been fully considered.
The objection to Claim 22, mailed March 25, 2021, is overcome by Applicant’s amendments.
The rejections of Claims 21 and 26 under 35 U.S.C. § 112(a) and Claims 23-25 under 35 U.S.C. § 112(b), mailed March 25, 2021, are overcome by Applicant’s amendments.

Claim Objections
Claim 21 is objected to because of the following informalities:  omitted punctuation.  Claim 21 recites the limitation “mixing a curable phenolic resin with water to create a resin+water mixture” in line 2 with no punctuation following the method step.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,762,329).
Claim 21. A method of at least partially sealing a leak in a well comprising: mixing a curable phenolic resin with water to create a resin+water mixture; adding the mixture containing the curable phenolic resin to the backside of a tubing string; pumping the mixture containing the curable phenolic resin into the leak; allowing the curable phenolic resin to cure; and thereby sealing the leak in the tubing string.
Morgan discloses a well bore servicing composition comprising hardenable resin for plugging well bores at a desired location (Abstract; Col. 2, lines 37-53), wherein the hardenable resin component may include phenol formaldehyde resins (Col. 3, lines 10-28) and an aqueous diluent or carrier fluid, such as water (Col. 4, lines 36-46).  Morgan discloses introducing the well bore servicing composition into an annulus between a pipe string and a subterranean formation and allowing the well bore servicing composition to at least partially harden (Col. 2, lines 21-28; Col. 11, line 55 – Col. 12, line 2).  Morgan does not explicitly disclose pumping the mixture containing the curable phenolic resin into the leak.  However, Morgan does discloses that the well bore servicing composition may be used for other purposes (Col. 11, lines 4-5), such as servicing methods including: supporting a conduit in the well bore; plugging a void or crack in a conduit; plugging a void or crack in a cement sheath disposed in an annulus perforation; and/or plugging an opening between the cement sheath and the conduit (Col. 11, lines 11-24).  Therefore, the Examiner interprets this disclosure to sufficiently read on and/or render obvious the claimed invention, because the well bore servicing composition in Morgan would at least partially sealing a leak in a well by plugging the voids or cracks in the conduit or string. 
Claim 22. Morgan discloses The method of claim 21, wherein the curable phenolic resin comprises formaldehyde (Col. 3, lines 10-28).  

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,762,329).
Claim 23. Morgan discloses The method of claim 22, wherein the curable phenolic resin comprises phenol and formaldehyde (Col. 3, lines 10-28), but Morgan does not disclose the phenol and formaldehyde in molar ratio of phenol to formaldehyde is greater than 1:1.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Morgan to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 24. Morgan discloses The method of claim 23.  Morgan does not disclose wherein the curable phenolic resin comprises phenol and formaldehyde in a molar ratio of about 10:1.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Morgan to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The method of claim 24.  Morgan discloses the hardenable resin may be included in an amount in the range of about 5% to about 100% (Col. 3, lines 60-63), but Morgan does not disclose wherein the curable phenolic resin comprises phenol at less than about 17% and formaldehyde at less than about 1.7%.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Morgan to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 26. Morgan discloses The method of claim 21.  Morgan does not explicitly disclose wherein after sealing the leak, obtaining a measure of the backside pressure in the well at greater than about 50 psi.  However, Morgan discloses that the well bore servicing composition may withstand substantial amounts of pressure (Col. 11, lines 24-27) and a tested cure pressure at 2000 psi (Table 3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the backside pressure in the well in Morgan to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments, filed August 25, 2021, have been fully considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Moreover, Applicant's arguments, filed August 25, 2021, are not persuasive based on the rationale, below. 
Regarding the limitation mixing a curable phenolic resin with water to create a resin+water mixture: 
Reddy discloses that the base producing material may comprise phenolic resins such as phenol formaldehyde resin ([0026]).  
Reddy further discloses that the base producing material may include an aqueous solution ([0031]) or may be mixed with an inert carrier fluid, such as water ([0059]).
Regarding the limitation pumping the mixture containing the curable phenolic resin into the leak:
Reddy discloses that streams are typically introduced separately to prevent premature swelling and polymerization ([0026]) and allowed to mix downhole at a desired location and form the sealant composition ([0059]).  
However, Reddy also discloses that the pH increasing material (which includes a base producing material, such as phenolic resin ([0026])) may be introduced with water as one stream ([0059]), which sufficiently reads on the claimed invention.
Moreover, it would have been an obvious matter of predictable design choices to one of ordinary skill in the art, before the effective filing date, to transport the components separately or together.  At the least, it would have been obvious to try by one of ordinary skill in the art, before the effective filing date, due to a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 USPQ2d at 1396. MPEP § 2141(III).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bosma (US 2003/0121662).
Bosma discloses a method for plugging a well with a resin (Abstract), wherein the resin may comprise a curable / thermosetting resin, such as phenol- and/or melamine- formaldehyde resin ([0030]; Claim 7).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674